               Case 17-17189-LMI     Doc 102     Filed 11/05/19   Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                    www.flsb.uscourts.gov



In re:    Daysi Diaz                                   Case No: 17-17189 LMI
                                                       Chapter 13

          Debtor                /


               DEBTOR’S MOTION TO REINSTATE CHAPTER 13 CASE
              AND CERTIFICATION THAT COUNSEL IS HOLDING FUNDS


         Pursuant to Local Rule 9013-1 (E), debtor Daysi Diaz moves the Court

to reinstate her Chapter 13 case which was dismissed on October 16, 2019, for

nonpayment. Debtor’s counsel certifies that she is holding the funds necessary to

reinstate the case and is also holding the funds for the November 8, 2019, Plan payment.

Dated November 5, 2019.


                                          Respectfully submitted,
                                          LEGAL SERVICES OF GREATER
                                           MIAMI, INC.

                                          By _______/s/__________________________
                                          Carolina A. Lombardi
                                          Florida Bar No. 0241970
                                          4343 West Flagler Street, Ste. 100
                                          Miami, FL 33134
                                          Telephone/Facsimile: (305) 438-2427
                                          Primary Email:
                                          Clombardi@legalservicesmiami.org;
                                          Alt. Email: Sfreire@legalservicesmiami.org
